  1     SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
        LAW OFFICES OF SELWYN D. WHITEHEAD
  2     4650 Scotia Avenue
        Oakland, CA 94605
  3     Tel: (510) 632-7444
        Fax: (510) 856-5180
  4     Email: selwynwhitehead@yahoo.com

  5     JULYN M. PARK (CSB No. 213429)
        DEIRDRE M. DIGRANDE (CSB No. 199766)
  6     LOCKHART PARK, LLP
        5201 Great America Parkway, Suite 320
  7     Santa Clara, CA 95054
        Tel: (408) 416-2929
  8     Fax: (855) 368-1020
        Email: jpark@lockhartpark.com
  9             ddigrande@lockhartpark.com

 10     Attorneys for Creditors
        JEFF HANNA and AMALIA HANNA
 11

 12                                UNITED STATES BANKRUPTCY COURT

 13                                NORTHERN DISTRICT OF CALIFORNIA

 14                                             SAN JOSE DIVISION

 15

 16     In re:                                               Case No. 20-50469-SLJ

 17     MORDECHAI KOKA,                                      Chapter 11

 18                 Debtor-in-Possession.                    NOTICE OF ERRATA RE CREDITORS
                                                             JEFF AND AMALIA HANNAS’
 19                                                          OBJECTION TO MOTION FOR ORDER
                                                             AUTHORIZING DEBTOR TO
 20                                                          ENCUMBER REAL PROPERTY

 21                                                          Date:       September 21, 2021
                                                             Time:       2:00 p.m.
 22                                                          Location:   Telephonic/Videoconference
                                                             Judge:      Hon. Stephen L. Johnson
 23
        TO THE HONORABLE STEPHEN L. JOHNSON, THE OFFICE OF THE UNITED
 24     STATES TRUSTEE, THE DEBTOR, CREDITORS, AND ALL OTHER INTERESTED
        PARTIES AND THEIR COUNSEL OF RECORD:
 25

 26              PLEASE TAKE NOTICE that the Objection to Motion for Order Authorizing Debtor to
 27     Encumber Real Property filed by creditors Jeff and Amalia Hanna on September 16, 2021 [Dkt.
 28     No. 244] contains the following errors that they correct as follows:
                                                           -1-
             Notice of Errata Re Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 247 Filed: 09/18/21         Case No.Entered:    09/18/21 22:51:46 Page 1 of 2
                                                          20-50469-SLJ
  1    Page Line                         Error                                       Correction
  2
            3   27                        Once                                           One
  3
            4    2                          n                                             in
  4
        .
  5     Dated: September 18, 2021                             LAW OFFICES OF SELWYN D.
                                                              WHITEHEAD
  6

  7
                                                              /s/ Selwyn D. Whitehead
  8                                                               Selwyn D. Whitehead
                                                                  Attorney for Creditors
  9
                                                                  JEFF HANNA and AMALIA HANNA
 10

 11     Dated: September 18, 2021                             LOCKHART PARK, LLP
 12

 13                                                           /s/ Deirdre M. Digrande
                                                                  Deirdre M. Digrande
 14                                                               Attorneys for Creditors
 15                                                               JEFF HANNA and AMALIA HANNA

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                           -2-
             Notice of Errata Re Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 247 Filed: 09/18/21         Case No.Entered:    09/18/21 22:51:46 Page 2 of 2
                                                          20-50469-SLJ
